Title: Notes on Salkeld, 1771–1774
From: Madison, James
To: 



[1771–1774]

Editorial Note
In an autobiographical sketch sent to James Kirke Paulding in January 1832 (LC: William C. Rives Papers), JM stated that, following his graduation from the College of New Jersey in the autumn of 1771, he devoted much of his time, both at Princeton and later at Montpelier, to a “course of reading” which “mingled miscellaneous subjects with the subjects intended to qualify him for the Bar.” JM added, however, that he “never formed any absolute determination” to become a lawyer. Perhaps in this sketch JM predated the beginning of his excursion into the law. On 1 December 1773 (q.v.) he wrote, “I intend myself to read Law occasionally and have procured books for that purpose.” On 24 January 1774, writing as one who spoke from experience, he characterized legal studies as “coarse and dry.”
Hearing that William C. Rives was preparing a biography of Madison, Inman Horner, a lawyer of Warrenton, Virginia, informed Rives by letter on 27 November 1858 (LC: William C. Rives Papers) that he owned the “Manuscript Digest” which JM had made of William Salkeld (1671–1715), Reports of Cases Adjudged in the Court of King’s Bench: With some Special Cases in the Courts of Chancery, Common Pleas, and Exchequer, alphabetically digested under proper heads; From the First Year of King William and Queen Mary, to the Tenth Year of Queen Anne (2 vols.; London, 1717–18). In his comment upon this “Digest,” Horner remarked to Rives: “I have found some in which the Language of the Reporter [Salkeld] has been copied, and some in which it has been abridged and greater precision adopted. But the comparison demonstrates that Mr. Madison is not to be esteemed a mere copyist, that his purpose was to gather the learning of the Judges and their decisions, to separate the wheat from the chaff, or to extract the cream. By my hasty inquiry I am persuaded that his work will be worthy of preservation as a memorial of industry, patience and clear, strong and discriminating mind.”
In spite of Horner’s judgment of its worth, the “Digest” seems no longer to be extant. In the McGregor Library of the University of Virginia, however, there are four sheets of notes—and a fifth sheet containing only one line of writing—which Horner apparently made in 1858 on the first twenty-nine pages of the “Digest” before informing Rives of its quality, as quoted above. Although Horner indicated that these twenty-nine pages contained summaries of selections from the first 299 pages of Salkeld, and that these twenty-nine were followed by a précis of the next 320 pages of this work, he failed to mention the total length of the “Digest” and the date on it, if any. Moreover, since the original is missing, it cannot be known whether the notes were in JM’s youthful hand. Therefore to conclude that he took them when he was reading law in the early 1770’s is at best no more than a reasonable assumption.
To reproduce here the notes made by Horner would appear to be unwarranted since, in most instances at least, he merely summarized or commented upon, rather than copied, what Madison had written. The following sample will suffice.
Hill & Al. v. Lewis. Man[uscript]. Page 16.
1. Salk Page 131
This Report occupies two & a half pages in Salkeld, the points are clearly and tersely stated by him, and yet in the Manuscript all the marrow is extricated, and eight separate propositions plainly and fully expressed, are deduced in the Manuscript. It furnishes evidence of an acute, strong and discriminating intellect.
Griffith v. Harrison. Man. P. 20. 1 Salk. P. 197.
Mr. M. has in this case copied the Report.
Horner was, above all, impressed by JM’s ability to compress the main points of a complicated case, as reported in Salkeld, into a lucid summary filling only a few lines of the notebook. “If he had adopted the Law as a profession,” Horner concluded, “his rank at the Bar would have been coequal with his eminence as a Statesman.”
